Title: From Benjamin Franklin to [Edward Bancroft], 31 May 1779
From: Franklin, Benjamin
To: Bancroft, Edward


May 31. 79.
When at Bt.— acquaint the People that have a mind to remove to America, that they may do it with great Safety to themselves & Effects.— It is said there are great Numbers in those Parts. Represent the happy Living of Thousands of Families that have already passed from thence. On Occasion, State the Advantages to those that remain, of a free Trade with A. so large & growing a Country. Vent for their Manufrs. &c.
Learn what are the 10,000 in Arms, spoken of lately in Parliamt.— Of what People compos’d?—Where? and with what Views?—
It may not be amiss to write some little Things now and then for the Newspapers, in which Matters may be discreetly hinted, & Ideas suggested that may have good Effects. The shorter the more likely to be copied in all the Papers.—Some in form of Letters, Some in Articles of News. &c.
 
Notation in Franklin’s hand: Instructions to Dr B
